*267ORDER
This case came before a hearing panel of this court for oral argument on November 16, 1993. An order directed the parties to show cause why the defendant’s appeal of a Superior Court judgment in favor of plaintiffs and its appeal of the denial of its motion for a new trial or a remittitur should not be summarily decided.
Arthur P. Richardson and Diane V. Richardson (plaintiffs) purchased a residential house from Downing Associates, Inc. (defendant) on September 19, 1979. This case arises out of an agreement between the parties executed before the closing with respect to potential water problems in the basement of the new house. Water leakage subsequently occurred and defendant’s repairs were unsuccessful. The plaintiffs filed the instant suit after defendant declined to make or pay for additional repairs.
At trial, a jury assessed damages, in favor of plaintiffs, at $5,829 in a breach of contract action. We affirm.
The trial judge had instructed the jury that any award to plaintiffs must be measured as of “the time the damage occurred,” not assessed as of the time of trial. He further instructed the jury to determine inter alia whether defendant “substantially failed to perform any material obligations the defendant was required to perform under the contract.”
We are of the opinion that the plaintiffs’ case was satisfactorily established by the evidence, and that the jury’s verdict rendered justice to the parties. This court overturns a trial justice’s denial of a motion for a new trial only when that justice has misconceived or overlooked material evidence or was otherwise clearly wrong. Pisaturo v. Raso, 507 A.2d 1357, 1359 (R.I.1986).
Therefore, we deny and dismiss the defendant’s appeal and affirm the judgment of the Superior Court.
WEISBERGER, Acting C.J., did not participate.